Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  both claims end in a semicolon and should end in a period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “at least one of a releasable frictional fit, a releasable compressive fit, a releasable attachment (“means” generic place holder) is formed between any portion of at least one of the first wall and second wall and first band and any surface of any larger diameter cylinder during disposing of at least one of the first wall and second wall and first band thereupon any larger diameter cylinder compared with the diameter of the first wall of the cylindrical surround apparatus (function language).” in Claim 8. This Claim 8 contains a means generic placeholder plus function limitation because of the combination the “means” generic placeholder of “at least one of a releasable frictional fit, a releasable compressive fit, a releasable attachment” and function of “is formed between any portion of at least one of the first wall and second wall and first band and any surface of any larger diameter cylinder during disposing of at least one of the first wall and second wall and first band thereupon any larger diameter cylinder compared with the diameter of the first wall of the cylindrical surround apparatus” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses in paragraph [0033], “Pocket 50 may have at least one internal diameter, internal wall  diameter, nominal diameter, any diameter, any dimension, any radius, external diameter, outer diameter sized such as to provide a fit that is at  least one of snugly, an interference fit, a frictional fit, an elastic fit, with any  article stored in one of pocket 50 and fabric surround apparatus 100” or [0037].

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 13, 15, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second band" in line 5.  Claim 1 recites a “at least one second band,” and it is unclear if this is the same structure as “a second band” of claim 3. For examination purposes, “a second band” will be construed as the same structure as “at least one second band” of claim 1.
Claim 12 recites the limitation "a second band" in line 4.  Claim 1 recites a “at least one second band,” and it is unclear if this is the same structure as “a second band” of claim 12. For examination purposes, “a second band” will be construed as the same structure as “at least one second band” of claim 1.
Claim 15 recites the limitation "a second band" in line 4.  Claim 1 recites a “at least one second band,” and it is unclear if this is the same structure as “a second band” of claim 3. For examination purposes, “a second band” will be construed as the same structure as “at least one second band” of claim 1.
Claim 16 recites the limitation "a circular elastic band formed thereon the top and bottom of the cylinder" in line 8.  It is unclear how a singular circular band can be on the top and bottom of the cylinder at the same time. It seems that the claim is trying to say that there is a circular band at the top and a second circular band at the bottom of the cylinder, and 
Claim 16 recites the limitation "a circumferential seam binding formed thereon the top and bottom of the cylinder surround extending the periphery thereof" in line 10-11.  It is unclear how a singular circumferential seam can bind the top and bottom of the cylinder at the same time. It seems that the claim is trying to say that there is a circumferential seam at the top and a second circumferential seam at the bottom of the cylinder, and for examination purposes,  limitation "a circumferential seam binding formed thereon the top and bottom of the cylinder surround extending the periphery thereof" will be construed as shown in figure 1 with stitch 10, 65.
Claim 17 recites the limitation "a larger diameter cylinder " in line 1.  It is unclear if the large diameter cylinder is being positively recited. The apparatus is comprising of the flexible fabric cylinder, and it is unclear if the flexible fabric cylinder and large diameter cylinder are being claimed or does the flexible fabric cylinder needs to be functional capable of being releasably attached to large diameter cylinder. For examination purposes, the claim will be construed to be the flexible fabric cylinder needs to be functional capable of being releasably attached to large diameter cylinder.
The term “larger” in claim 17 is a relative term which renders the claim indefinite. The term “diameter cylinder” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, a larger diameter cylinder will be construed as seen in [0023], This cavity provides at least one of a receiving space and a receptacle space for any cylindrical item, such as a bottle or larger diameter cylinder, the cylindrical surround is disposed thereunto.  Larger diameter cylinder, as contained herein, is any generally cylindrical item with a diameter greater than at least one of the first and second wall, a band such as band 30 and band 61, any diameter of fabric surround apparatus 100.
Claim 18 recites the limitation "a second band" in line 4.  Claim 16 recites a “an elastic band,” and it is unclear if this is the same structure as “a second band” of claim 3. For examination purposes, “a second band” will be construed as the same structure as “n elastic band” of claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zills (US 4401245).
Regarding Claim 22, Zills teaches A cylindrical surround apparatus (Fig. 1 carrier 10) comprising: an elastic cylinder (Fig. 1 and 2 carrier 10 with elastic thread 33) surround having a first wall (Fig. 1a inner water resistant fabric layer 20) provided by the internal wall (Fig. 1a inner water resistant fabric layer 20) of the cylinder (Fig. 1 carrier 10); a second wall (Fig. 1a external water resistant fabric layer 22) provided by the external wall (Fig. 1a external water resistant fabric layer 22) of the cylinder (Fig. 1 carrier 10); a cavity (Fig. 2 annotated) formed therein by the first wall (Fig. 1a inner water resistant fabric layer 20) of the cylinder (Fig. 1 carrier 10); a pocket (Fig. 1 and 2 pocket 36) formed ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) thereupon the second wall (Fig. 1a external water resistant fabric layer 22); at least one seam (Fig. 1 side seam 28) on at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22).

    PNG
    media_image1.png
    553
    465
    media_image1.png
    Greyscale

Regarding Claim 23, Zills teaches wherein at least one portion of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) releasably attaches (Fig. 1. [c.2 l.47-55] The inner surface of closure band 30 is covered by a strip of Velcro TM or other fastening material to releasably secure the band 30 to a corresponding band 32 on the other surface of the jacket 12 (see FIG. 4). Because the closure bands 30 and 32 are preferably formed of Velcro TM, the diameter of access opening 18 is infinitely adjustable to accommodate virtually any standard 8 or 16 ounce beverage bottle or can, for example.) to a larger diameter cylinder (Fig. 7 can 14) when at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) is disposed (Fig. 7 a carrier 10 for a beverage container such as a can or bottle of arbitrary shape and size comprises an insulative jacket 12 completely surrounding the container (see FIG. 7 illustrating an exemplary can 14).) thereupon the larger diameter cylinder (Fig. 7 can 14).

Regarding Claim 25, Zills teaches wherein the at least one first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) are at least one of elastic (Fig. 1 and 2 elastic thread 33) and of smaller diameter than the diameter of the larger cylinder (Fig. 2 and 7 [c.2 l. 56-60] An elastic thread 33 sewn into the jacket 12 at upper end 18 causes the upper end to yield to bottles or containers of different diameters and to tightly grip the bottle or can when the Velcro TM closure straps 30, 32 are secured together.).

Regarding Claim 26, the combination teaches wherein at least one of a releasable attachment (Fig. 2 and 7 [c.2 l. 56-60] An elastic thread 33 sewn into the jacket 12 at upper end 18 causes the upper end to yield to bottles or containers of different diameters and to tightly grip the bottle or can when the Velcro TM closure straps 30, 32 are secured together.) is formed between any portion of at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) an any larger diameter cylinder (Fig. 7 can 14) placed thereunto at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zills (US '245) as applied to claim 22 above, and further in view of Everest Bag  (https://web.archive.org/web/20171016015747/https://www.everestbag.com/backpacks/casual-backpack-w-side-mesh-pocket/).
Regarding Claim 24, Zills teaches wherein the pocket (Fig. 1 and 2 pocket 36) formed ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) has at least one seam (Fig. 1 and 6 annotated second side seam and bottom seam) binding at least one of one side of the pocket and the bottom of the pocket whereby the pocket (Fig. 1 and 2 pocket 36) opening faces the top portion (Fig. 6 shows the flap of pocket 36 open with the opening facing the top of the jacket 12) of the second wall (Fig. 1a external water resistant fabric layer 22).

    PNG
    media_image2.png
    686
    470
    media_image2.png
    Greyscale
			
    PNG
    media_image3.png
    934
    392
    media_image3.png
    Greyscale

Zills does not teach the pocket is bound by at least one band of a lesser radius compared with the radius of the pocket.
Everest Bag teaches a bag for receiving articles with a side pocket that has an elastic rim. Everest Bag further teaches the pocket (Fig. 1 annotated) is bound by at least one band (Fig. 1 shows a black elastic band rim at the opening of the mesh pocket) of a lesser radius (Fig. 1 shows the elastic band tight against the side of the book sack and the black mesh pocket is loose expanded away from the book sack) compared with the radius of the pocket (Fig. 1 annotated).

    PNG
    media_image4.png
    309
    620
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zills to incorporate the teachings of Everest Bag to include an elastic rim to the top of pocket 36 (Zills) as shown by the annotated elastic band on a pocket of the book sack of Everest Bag to have the elastic band on the pocket to add structure to better secure the contents of the pocket to remain in the pocket during transportation.

	
Claims 1-3, 6-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zills (US '245) in view of Everest Bag.
Regarding Claim 1, Zills teaches A cylindrical surround apparatus (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration) comprising: a flexible annular cylinder (Fig. 1 and 2 carrier 10 [c.2 l.40-41] may be folded or rolled following use for compact storage in a pocket or purse) surround having a first wall (Fig. 1a inner water resistant fabric layer 20) provided by the internal wall (Fig. 1a inner water resistant fabric layer 20) of the cylinder (Fig. 1 carrier 10); a second wall (Fig. 1a external water resistant fabric layer 22) provided by the external wall (Fig. 1a external water resistant fabric layer 22) of the cylinder (Fig. 1 carrier 10); a cavity (Fig. 2 annotated) formed therein by the first wall (Fig. 1a inner water resistant fabric layer 20) of the cylinder (Fig. 1 carrier 10); at least one pocket (Fig. 1 and 2 pocket 36) formed ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) thereupon the second wall (Fig. 1a external water resistant fabric layer 22); at least one seam (Fig. 1 side seam 28) on at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22); at least one first band (Fig. 2 elastic thread 33) formed thereupon at least one of the top (Fig. 2 the elastic thread is sewn at the top of the inside of the jacket 12 near the opening of the annotated cavity) of at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22).
Zills does not teach at least one second band formed thereupon one portion of the pocket.
Everest Bag teaches at least one second band (Fig. 1 shows a black elastic band rim at the opening of the mesh pocket) formed thereupon one portion of the pocket (Fig. 1 annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zills to incorporate the teachings of Everest Bag to include an elastic rim to the top of pocket 36 (Zills) as shown by the annotated elastic band on a pocket of the book sack of Everest Bag to have the elastic band on the pocket to add structure to better secure the contents of the pocket to remain in the pocket during transportation.

Regarding Claim 2, the combination teaches wherein at least one portion of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) and first band (Fig. 2 elastic thread 33) releasably attaches (Fig. 1. [c.2 l.47-55] The inner surface of closure band 30 is covered by a strip of Velcro TM or other fastening material to releasably secure the band 30 to a corresponding band 32 on the other surface of the jacket 12 (see FIG. 4). Because the closure bands 30 and 32 are preferably formed of Velcro TM, the diameter of access opening 18 is infinitely adjustable to accommodate virtually any standard 8 or 16 ounce beverage bottle or can, for example.) to a larger diameter cylinder (Fig. 7 can 14) when the cylindrical surround apparatus (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration) is disposed (Fig. 7 a carrier 10 for a beverage container such as a can or bottle of arbitrary shape and size comprises an insulative jacket 12 completely surrounding the container (see FIG. 7 illustrating an exemplary can 14).) thereupon the larger diameter cylinder (Fig. 7 can 14).

Regarding Claim 3, the combination teaches wherein the pocket (Fig. 1 and 2 pocket 36) has at least one seam (Fig. 1 and 6 annotated second side seam and bottom seam) binding ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) at least one of one side of the pocket and the bottom of the pocket whereby the pocket (Fig. 1 and 2 pocket 36) opening faces the top portion (Fig. 6 shows the flap of pocket 36 open with the opening facing the top of the jacket 12) of the second wall (Fig. 1a external water resistant fabric layer 22) and the pocket (Fig. 1 annotated [Everest Bag]) is bound by a second band (Fig. 1 shows a black elastic band rim at the opening of the mesh pocket) of a lesser radius (Fig. 1 shows the elastic band tight against the side of the book sack and the black mesh pocket is loose expanded away from the book sack [Everest Bag]) compared with the radius of the pocket (Fig. 1 annotated [Everest Bag]).

Regarding Claim 6, the combination teaches whereby a user link (Fig. 2 gripping strap 34) is provided thereupon at least one of any wall (Fig. 1a external water resistant fabric layer 22; Fig. 2 outer surface of jacket 12) thereof the cylindrical surround apparatus (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration).

Regarding Claim 7, the combination teaches wherein the at least one first band (Fig. 2 elastic thread 33) formed thereupon at least one of the top of at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) is elastic (Fig. 2 elastic thread 33) and of smaller diameter (Fig. 1. [c.2 l.47-55] The inner surface of closure band 30 is covered by a strip of Velcro TM or other fastening material to releasably secure the band 30 to a corresponding band 32 on the other surface of the jacket 12 (see FIG. 4). Because the closure bands 30 and 32 are preferably formed of Velcro TM, the diameter of access opening 18 is infinitely adjustable to accommodate virtually any standard 8 or 16 ounce beverage bottle or can, for example.) than the diameter of one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22).

Regarding Claim 8, the combination teaches wherein at least one of a releasable attachment (Fig. 2 and 7 [c.2 l. 56-60] An elastic thread 33 sewn into the jacket 12 at upper end 18 causes the upper end to yield to bottles or containers of different diameters and to tightly grip the bottle or can when the Velcro TM closure straps 30, 32 are secured together.) is formed between any portion of at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) and first band (Fig. 2 elastic thread 33) and any surface of any larger diameter cylinder (Fig. 7 can 14) during disposing of at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) and first band (Fig. 2 elastic thread 33) thereupon any larger diameter cylinder (Fig. 7 can 14) compared (Fig. 2 and 7 [c.2 l. 56-60] An elastic thread 33 sewn into the jacket 12 at upper end 18 causes the upper end to yield to bottles or containers of different diameters and to tightly grip the bottle or can when the Velcro TM closure straps 30, 32 are secured together.) with the diameter of the first wall (Fig. 1a inner water resistant fabric layer 20) of the cylindrical surround apparatus (Fig. 1 carrier 10).

Regarding Claim 9, the combination teaches wherein at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) and first band (Fig. 2 elastic thread 33)  imparts at least one force, radial force, compressive force, inward radial force, and reaction force ([c.2 l.56-60] An elastic thread 33 sewn into the jacket 12 at upper end 18 causes the upper end to yield to bottles or containers of different diameters and to tightly grip the bottle or can when the Velcro TM closure straps 30, 32 are secured together.) upon any larger diameter cylinder (Fig. 7 can 14) placed therein at least one of the first wall (Fig. 1a inner water resistant fabric layer 20) and second wall (Fig. 1a external water resistant fabric layer 22) of the cylindrical surround apparatus (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration).

Regarding Claim 11, the combination teaches whereby the at least one pocket (Fig. 1 and 2 pocket 36) formed ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) on the second wall (Fig. 1a external water resistant fabric layer 22) of the flexible annular cylinder (Fig. 1 and 2 carrier 10 [c.2 l.40-41] may be folded or rolled following use for compact storage in a pocket or purse) surround has a band (Fig. 1 shows a black elastic band rim at the opening of the mesh pocket [Everest Bag]) formed thereunto the top seam of the pocket (Fig. 1 and 2 pocket 36).

Regarding Claim 12, the combination teaches wherein the pocket (Fig. 1 and 2 pocket 36) has at least one seam (Fig. 1 and 6 annotated second side seam and bottom seam) binding ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) at least one of one side of the pocket and the bottom of the pocket whereby the pocket (Fig. 1 and 2 pocket 36) opening faces the top portion (Fig. 6 shows the flap of pocket 36 open with the opening facing the top of the jacket 12) of the second wall (Fig. 1a external water resistant fabric layer 22) and the pocket (Fig. 1 annotated [Everest Bag]) is bound by a second band (Fig. 1 shows a black elastic band rim at the opening of the mesh pocket) of a lesser radius (Fig. 1 shows the elastic band tight against the side of the book sack and the black mesh pocket is loose expanded away from the book sack [Everest Bag]) compared with the radius of the pocket (Fig. 1 annotated [Everest Bag]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zills (US '245) in view of Everest Bag as applied to claim 1 above, and further in view of Crain (US 8104636).
Regarding Claim 4, the combination teaches where by the diameter of at least one band (Fig. 2 elastic thread 33) is less than (Fig. 2 and 7 [c. 2 l. 56-60] An elastic thread 33 sewn into the jacket 12 at upper end 18 causes the upper end to yield to bottles or containers of different diameters and to tightly grip the bottle or can when the Velcro TM closure straps 30, 32 are secured together.) diameter of the cylindrical surround apparatus (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration).
The combination does not teach wherein at least two bands bind the bottle surround apparatus at the top and at the bottom the first wall and the second wall.
Crain teaches a bottle knit jacket cozy with a welt area at the bottom and top of the cozy. Crain further teaches wherein at least two bands (Fig. 3 bottom welp area 8 and top welp area 5) bind the bottle (Fig. 3 beer bottle 10) surround apparatus (Fig. 3 bottle knit jacket cozy 1) at the top and at the bottom (Fig. 3 bottom welp area 8 and top welp area 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to include a second elastic thread 33 at the bottom of the jacket 12 to have an elastic thread at the top and bottom of the jacket 12 (Zills) as shown by the bottom welp area 8 and the top welp area 5 on the bottle knit jacket cozy 1 to add extra support in keeping the drink insulator attached to the drink it is insolating.

Regarding Claim 14, the combination does not teach whereby at least one of the first wall and the second wall is at least one of a knit spandex.
Crain teaches whereby at least one of the first wall and the second wall (Fig. 3 bottle knit jacket cozy 1) is at least one of a knit spandex (Claim 2 [c.8 l.58-59] A bottle jacket according to claim 1 wherein the elastomer is spandex.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to include the constraint of the water resistant material of the jacket 12 being made of a knitted spandex (Zills) as shown by the bottle knit jacket cozy 1 made of spandex (Crain) for spandex is lightweight, durable, strong, and elastic, and water resistant.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zills (US '245) in view of Everest Bag as applied to claim 1 above, and further in view of Hancock (US 20190014894).
Regarding Claim 5, the combination teaches a pocket (Fig. 1 and 2 pocket 36) formed ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) thereupon the second wall (Fig. 1a external water resistant fabric layer 22). 
The combination does not teach whereby at least one friction agent is applied to at least one portion of the first wall and any portion of a pocket.
Hancock teaches whereby at least one friction agent ([0015] a rubber coating on the bracket 1.1) is applied to at least one portion (This rubber coating aids in keeping the beverage containers from being mobile during transfer while in the brackets for rigidity and strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hancock to add a rubber coating to the inside of the jacket 12 on the inner water resistant fabric layer 20 and the inside of the pocket 36 (Zills) as shown by the rubber coating on the brackets 1.1 to aid in keeping the held articles from being moved while inside the jacket.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zills (US '245) in view of Everest Bag as applied to claim 2 above, and further in view of Hancock (US '894).
Regarding Claim 10, the combination teaches the pocket (Fig. 1 and 2 pocket 36) formed ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) thereupon the second wall (Fig. 1a external water resistant fabric layer 22).
The combination does not teach whereby at least one friction agent is adhered to at least one of at least one portion of the first wall and second wall and the pocket.
Hancock teaches whereby at least one friction agent ([0015] a rubber coating on the bracket 1.1) is adhered to at least one of at least one portion (This rubber coating aids in keeping the beverage containers from being mobile during transfer while in the brackets for rigidity and strength).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zills (US '245) in view of Everest Bag  as applied to claim 3 above, and further in view of Bloniarz, JR (US '375).
Regarding Claim 13, the combination does not teach whereby the binding is at least one of combined and integral to any other binding seam on at least one of the first wall and the second wall.
Bloniarz, JR teaches whereby the binding (Fig. 6 annotated) is at least one of combined and integral to any other binding seam (Fig. 6 is annotated to show the binding where the pocket 32 shares a binding seam with the panels 20 to close the article).

    PNG
    media_image5.png
    584
    761
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bloniarz, JR to have the annotated first side seam and the side seam of the inner and outer water resistant fabric layer 20,22 be the same binding seam (Zills) as shown by the annotated binding of the pocket 32 and the panels 20 sharing a binding seam (Bloniarz, JR) strength the carrier by reducing the number or seams and thread used.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zills (US '245) in view of Everest Bag  as applied to claim 7 above, and further in view of Bloniarz, JR (US '375).
Regarding Claim 15, the combination teaches wherein the pocket (Fig. 1 and 2 pocket 36) has at least one seam (Fig. 1 and 6 annotated second side seam and bottom seam) binding ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) at least one of one side of the pocket and the bottom of the pocket whereby the pocket (Fig. 1 and 2 pocket 36) opening faces the top portion (Fig. 6 shows the flap of pocket 36 open with the opening facing the top of the jacket 12) of the second wall (Fig. 1a external water resistant fabric layer 22) and the pocket (Fig. 1 annotated [Everest Bag]) is bound by a second band (Fig. 1 shows a black elastic band rim at the opening of the mesh pocket) of a lesser radius (Fig. 1 shows the elastic band tight against the side of the book sack and the black mesh pocket is loose expanded away from the book sack [Everest Bag]) compared with the radius of the pocket (Fig. 1 annotated [Everest Bag]).

Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zills (US '245) in view of Crain (US '636) and further view of Everest Bag .
Regarding Claim 16, Zills teaches A cylindrical surround apparatus (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration) comprising: a flexible fabric cylinder (Fig. 1 and 2 carrier 10 [c.2 l.40-41] may be folded or rolled following use for compact storage in a pocket or purse) surround with a top (Fig. 1 upper end 18) and bottom (Fig. 1 lower end 16); a first wall (Fig. 1a inner water resistant fabric layer 20) provided by the internal cylinder surround wall (Fig. 1a inner water resistant fabric layer 20); a second wall (Fig. 1a external water resistant fabric layer 22) provided by the external cylinder surround wall (Fig. 1a external water resistant fabric layer 22); a pocket (Fig. 1 and 2 pocket 36) formed ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) on the second wall (Fig. 1a external water resistant fabric layer 22) bound by a first side (Fig. 1 and 6 annotated first side seam) and a second side (Fig. 1 and 6 annotated second side seam) and a top (Fig. 1 upper end 18) and bottom (Fig. 1 lower end 16); a circular elastic band (Fig. 2 elastic thread 33) formed thereon the top (Fig. 1 upper end 18) of the cylinder (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration); a circumferential seam (Fig. 2 annotated top and bottom seam) binding formed thereon the (Fig. 1 upper end 18) and bottom (Fig. 1 lower end 16) of the cylinder (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration) surround extending the periphery thereof, and binding the elastic bands (Fig. 2 elastic thread 33) on the top (Fig. 1 upper end 18) of the cylinder (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration); a seam (Fig. 1 and 6 annotated second side seam and bottom seam) binding on the first and second side (Fig. 1 and 6 annotated second side seam and bottom seam) of the pocket (Fig. 1 and 2 pocket 36), spanning (Fig 1 shows the pocket from the upper end 18 to the lower end 16) the cylinder (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration) longitudinally; a user link (Fig. 2 gripping strap 34) attached (Fig. 1a external water resistant fabric layer 22; Fig. 2 outer surface of jacket 12 which the pocket is attached to) to a portion of the pocket (Fig. 1 and 2 pocket 36).

    PNG
    media_image6.png
    553
    532
    media_image6.png
    Greyscale

Zills does not teach a through- opening formed therethrough and a circular elastic band formed thereon the top and bottom of the cylinder and a seam binding the elastic bands on the top and bottom of the cylinder; an elastic band formed thereon the top of the pocket.
Crain teaches a through- opening (Fig. 3 shows the beer bottle ten on both sides of the bottle knit jacket cozy where the cozy has a through opening) formed therethrough and a circular elastic band (Fig. 3 bottom welp area 8 and top welp area 5) formed thereon the top and bottom (Fig. 3 bottom welp area 8 and top welp area 5) of the cylinder (Fig. 3 bottle knit jacket cozy 1) and a seam (Fig. 3 annotated) binding the elastic bands (Fig. 3 bottom welp area 8 and top welp area 5) on the top and bottom (Fig. 3 bottom welp area 8 and top welp area 5) of the cylinder (Fig. 3 bottle knit jacket cozy 1).

    PNG
    media_image7.png
    901
    654
    media_image7.png
    Greyscale


The combination does not teach an elastic band formed thereon the top of the pocket.
Everest Bag teaches an elastic band (Fig. 1 shows a black elastic band rim at the opening of the mesh pocket) formed thereon the top of the pocket (Fig. 1 annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Everest Bag to include an elastic rim to the top of pocket 36 (Zills) as shown by the annotated elastic band on a pocket of the book sack of Everest Bag to have the elastic band on the pocket to add structure to better secure the contents of the pocket to remain in the pocket during transportation.


Regarding Claim 17, the combination teaches the apparatus (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration) of claim 16 disposed over a larger diameter cylinder (Fig. 7 can 14) providing a releasable attached configuration (Fig. 1. [c.2 l.47-55] The inner surface of closure band 30 is covered by a strip of Velcro TM or other fastening material to releasably secure the band 30 to a corresponding band 32 on the other surface of the jacket 12 (see FIG. 4). Because the closure bands 30 and 32 are preferably formed of Velcro TM, the diameter of access opening 18 is infinitely adjustable to accommodate virtually any standard 8 or 16 ounce beverage bottle or can, for example.) between the fabric cylinder (Fig. 1 carrier 10; [c.2 l.34-35] The jacket 12 preferably has a cylindrical configuration) surround and an outer diameter of the larger diameter cylinder (Fig. 7 can 14).

Regarding Claim 18, the combination teaches wherein the pocket (Fig. 1 and 2 pocket 36) has at least one seam (Fig. 1 and 6 annotated second side seam and bottom seam) binding ([c.3 l.3-4] a pocket 36 is sewn onto the outer surface of jacket 12) at least one of one side of the pocket and the bottom of the pocket whereby the pocket (Fig. 1 and 2 pocket 36) opening faces the top portion (Fig. 6 shows the flap of pocket 36 open with the opening facing the top of the jacket 12) of the second wall (Fig. 1a external water resistant fabric layer 22) and the pocket (Fig. 1 annotated [Everest Bag]) is bound by a second band (Fig. 1 shows a black elastic band rim at the opening of the mesh pocket) of a lesser radius (Fig. 1 shows the elastic band tight against the side of the book sack and the black mesh pocket is loose expanded away from the book sack [Everest Bag]) compared with the radius of the pocket (Fig. 1 annotated [Everest Bag]).

Regarding Claim 19, the combination does not teach whereby at least one of the first fabric and the second fabric article are at least one of polyester, spandex, a knit, a jersey knit.
Crain teaches whereby at least one of the first wall and the second wall (Fig. 3 bottle knit jacket cozy 1) is at least one of a knit spandex (Claim 2 [c.8 l.58-59] A bottle jacket according to claim 1 wherein the elastomer is spandex.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to include the constraint of the water resistant material of the jacket 12 being made of a knitted spandex (Zills) as shown by the bottle knit jacket cozy 1 made of spandex (Crain) for spandex is lightweight, durable, strong, and elastic, and water resistant.  

Regarding Claim 21, the combination teaches wherein the larger diameter cylinder (Fig. 7 can 14) is at least one of a bottle (Fig. 7 can 14) and thermos and cup and water bottle.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zills (US '245) in view of Crain (US '636) and further view of Everest Bag as applied to claim 19 above, and further in view of Hancock (US '894).
Regarding Claim 20, the combination teaches wherein a friction agent is applied to the first wall providing an increased friction coefficient thereunto.
Hancock teaches whereby at least one friction agent ([0015] a rubber coating on the bracket 1.1) is applied to the first wall providing an increased friction coefficient thereunto (This rubber coating aids in keeping the beverage containers from being mobile during transfer while in the brackets for rigidity and strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hancock to add a rubber coating to the inside of the jacket 12 on the inner water resistant fabric layer 20 and the inside of the pocket 36 (Zills) as shown by the rubber coating on the brackets 1.1 to aid in keeping the held articles from being moved while inside the jacket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[US 5313807] Owen teaches a double layer insulated bottle enclosure with a pocket;
[US 20050279751] Dempsey teaches a highly adaptable beverage container insulator with a pocket;
[US D373677] Kelly teaches a bottle carrier with a pocket;
[US 20130098954] Inglis teaches an exercise pouch with a pocket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736